DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on July 28, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Penick et al. (4,349,973) in view of Wise et al. (2016/0365010).
Regarding claim 1, Penick discloses a foldable article comprising: a panel having a first subpanel 15 and a second subpanel 17, the first subpanel and the second subpanel being separated by a fold 19 in the panel, the panel configured to move between a folded position and an unfolded position; a first retaining portion 31 coupled to the first subpanel, the first retaining portion extending away from a first plane defined by the first subpanel when the panel is in the unfolded position (Fig. 1); a second retaining portion 31 coupled to the second subpanel, the second retaining portion extending away from a second plane defined by the second subpanel when the panel is in the unfolded position (not shown, opposite the retaining portion in Fig. 1); and a pop-up assembly 13 moveably coupled to the panel by the first retaining portion and the second retaining portion such that the pop-up assembly  is moveable between a first collapsed, substantially flat configuration and a second three-dimensional configuration, wherein the pop-up assembly is in the first collapsed, substantially flat configuration when the panel is folded closed along the fold, and wherein the pop-up assembly is in the second three-dimensional configuration when the panel is unfolded and open.
However, the pop-up assembly disclosed by Penick is not a sliceform. Wise teaches that it was known in the art to use a sliceform as a pop-up assembly in a foldable article. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pop-up assembly disclosed by Penick with a sliceform, as taught by Wise, in order to improve the aesthetic appearance of the foldable article.
Regarding claim 4, the sliceform disclosed by Wise comprises a plurality of first base panels; and a plurality of second base panels, such that when the sliceform is in the second three-dimensional 
Regarding claims 10 and 11, Fig. 1C of Wise shows two vertical panels in the form of a tree, the vertical panels extending beyond a top of each of the base panels.
Regarding claim 19, Penick discloses a foldable article comprising: a panel having a first subpanel 15 and a second subpanel 17, the first subpanel and the second subpanel being separated by a fold 19 in the panel, the first subpanel having a first foldable tab 31 affixed to a first interior surface of the first subpanel, the second subpanel having a second foldable tab 31 affixed to a second interior surface of the second subpanel; and a pop-up assembly 13 moveably coupled to the panel by the first foldable tab and the second foldable tab such that the pop-up assembly is moveable between a first collapsed, substantially flat configuration (Fig. 2) and a second three-dimensional configuration (Fig. 1), wherein the pop-up assembly is in the first collapsed, substantially flat configuration when the panel is folded closed along the fold, wherein the pop-up assembly is in the second three-dimensional configuration when the panel is unfolded and open, wherein the first foldable tab extends at a first angle to the first interior surface and the second foldable tab extends at a second angle to the second interior surface when the panel is unfolded and open (Fig. 3B). 
However, the pop-up assembly disclosed by Penick is not a sliceform. Wise teaches that it was known in the art to use a sliceform as a pop-up assembly in a foldable article. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pop-up assembly disclosed by Penick with a sliceform, as taught by Wise, in order to improve the aesthetic appearance of the foldable article.
Allowable Subject Matter
Claims 2, 3, 5-9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a third subpanel having a first tab and being affixed to the first subpanel such that the first tab is proximate the fold, and a fourth subpanel having a second tab and being affixed to the second subpanel such that the second tab is proximate the fold, in combination with the remaining limitations of the claims.
Regarding claim 5, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, first and second foldable tabs having a free end coupled to the retaining portions and extending through the sliceform grid as recited, in combination with the remaining limitations of the claims.
Regarding claim 12, Yeh (2018/0102070), Fig. 4F, discloses a method comprising providing a panel having a fold separating a first subpanel 10C from a second subpanel 10D; affixing a first foldable tab 23 to the first subpanel, the first foldable tab having a first body portion (above line 23D)and a first retaining portion 23A; affixing a second foldable tab to the second subpanel, the second foldable tab having a second body portion and a second retaining portion (portions shown behind the palm tree in Fig. 4F); providing a sliceform that is moveable between a first collapsed, substantially flat configuration and a second three-dimensional configuration, wherein the sliceform includes a plurality of base panels that cooperate to form a Page 19 of 224818-0336-6840 v2Nonprovisional Application31046.339777vertical grid having a plurality of openings, including a first opening and a second opening, when the sliceform is in the second three-dimensional configuration. However, Yeh 
Regarding claim 20, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a foldable tab having a first body portion and a first retaining portion, wherein the first retaining portion is wider than the first body portion, in combination with the remaining limitations of the claims.
Claims 3, 6-9, and 13-18 are allowable based on their dependencies, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GARY C HOGE/               Primary Examiner, Art Unit 3631